Me. Chibe Justice Del Tobo
delivered the opinion of the court.
This is an appeal from an order approving a memorandum of costs and attorney’s fees.
Bamiro Castro filed a complaint against the Societé Anonyme des Sucreries de Saint Jean. August and Constant Goffinet intervened and.the court finally rendered judgment that the plaintiff “pay to the intervenors out of the products received or that he might receive from the said twelve acres of newly planted sugar cane the sum of $669.00” with interest and the costs.
When the judgment became final the intervenors filed a memorandum of costs containing an item of disbursements amounting to $24.60 and an item of attorney’s fees in the sum of $1,000.
Plaintiff Castro objected to the memorandum on various grounds. The only grounds necessary to he considered are-those referring to the item of attorney’s fees, as follows: Because the intervenors have not paid nor agreed to pay one thousand dollars, or any other amount as attorney’s fees, and because in any event the fee is excessive.
At the hearing attorneys F. Soto Gras and H. G. Molina testified.
Attorney Soto Gras said:
“That he had examined the pleading's, the motions and the briefs constituting the record in the case and also had heard the statements of Mr. Molina and thus had acquired a perfect knowledge of the matter in dispute and of the work done by Mr. Molina.
“That there is involved in the case a question of a preferred claim between the lessor of a farm to collect the rent and the creditor under an agricultural contract involving the same farm to collect the amount of the contract, and that therefore the question required a special study of the law of agricultural contracts. .
*548“That the question was difficult of solution, requiring careful and thorough study that could be given to it only by a lawyer having the ability and experience of Mr. Molina.
“That the fees of an attorney who has had charge of a case can not be determined by considering merely the time employed before the court, -but the office study, the depth of the question involved and the fact that it is not an ordinary question about which there are available decisions, should be taken into account.
“That considering all of the circumstances referred to and present in this case, he believed in good faith and without any doubt that the sum of one thousand dollars charged as attorney’s fees by Mr. Molina is not excessive and is a reasonable compensation for his services, although the amount involved in the suit is less than that sum.
“That a suit wherein a great sum of money is involved may be very easy and its study and attention before the court might merit only a small sum as attorney’s fees, yet a suit wherein a small amount is involved may have difficult and doubtful questions worthy of a larger sum as attorney’s fees, as in the case at bar.”
Mr. Molina testified:
“That he is the attorney for intervenors August and Constant Goffinet and also for defendant Societé Anonyme des Suereries de Saint Jean, and that he has the same yearly contract with both, the attorney’s fees for services rendered to both being paid to him as therein agreed; that under the contract he is bound to study and defend all suits that may be brought during the year against the company or the Goffinets; that under the agreement with his said clients, in addition to the amount paid yearly for his professional services the witness receives all attorney’s fees that may be allowed to his said clients in any suit in the courts of Porto Eico, and that condition was taken into consideration by the witness at the time of fixing the yearly amount.
“That if the sums paid to him yearly by the Societé Anonyme des Suereries de Saint Jean and the Goffinets during the time this suit has been pending should be distributed among those cases to which he had to attend during the same period, the fee in this case would amount to the sum of fifty or sixty dollars.”
Plaintiff Castro offered no evidence and the court made the ruling to which we have referred.
*549A large number of the decisions of this court are concerned witli the matter of costs, especially in so far as they relate to attorney’s fees. It seems that there is a tendency to charge very large amounts as attorney’s fees and although the district courts and the Supreme Court generally have reduced those amounts, it is said that since no fixed rule has been established, the rule remains uncertain and the litigants appear before the courts fearful that the imposition of costs may constitute a penalty on them greater than they can bear.
 As the law stands in Porto Eico, it is impossible to establish any other rule than to leave it to the trial court to judge the circumstances of each case and fix the amount of the attorney’s fees accordingly, this court to intervene on appeal only when the trial court abuses its discretion or commits manifest error.
If the statute determined a nominal sum for each case, or a certain schedule in relation to the amount in litigation or the nature of the action, the certainty of the rule as seems to be desired by the attorney for the appellee could be attained. Perhaps that would be best under the conditions that have developed, but we are compelled to leave this to the Legislature.
However, with the law and the jurisprudence as they exist, we see no reason for great alarm if both are properly applied. In the case of Fragoso v. Marxuach, 32 P.R.R. 634, after analyzing several decisions, the court said:
“It is a fact to which attention has been called in many cases that large sums of money are being claimed in the courts for attorney’s fees and that there is no clear and exact rule for determining the amount.
“If the intention of the Legislature and the jurisprudence of this court be carefully considered and applied in their proper spirit, it will be found that there is such a rule. The statute declares the right to recover attorney’s fees. The amount is left to the discretion of the court. That discretion is very broad, for the court is not bound to allow the amount actually paid for attorney’s fees by *550the winning party, but the amount representing the value of the services, and in some eases not even all of that, but only a part of it. Hence, all depends upon whether the litigants know how to present the facts of their case to the court and whether the court, with a disposition to impart justice, weighs the said facts and decides correctly in each particular case.”
The law provides as follows:
“Section 1. — That section 327 of the Code of Civil Procedure is hereby amended so as to read as follows:
“Section 327. — Parties to actions or proceedings, including The People of Porto Rico, are entitled to costs and expenses subject to the rules hereinafter provided.
“In all cases where costs have been allowed to one party in an action or .proceeding in a district court, said party shall, in the discretion of the district court, be entitled to receive from the defeated party an amount representing the value of the services of his attorney or a part of such amount; Provided, That nothing in this section shall be deemed to allow attorney’s fees to be included in costs taxed against a defendant who shall not have entered appearance in an action or proceeding; And provided further, That the fees and costs shall be allowed in the discretion of the judge taking cognizance of the action or proceeding, considering also the degree of blame, if any, of the party against whom judgment is rendered.” Acts of 1917, vol. 1, page 206.
See the other sections of the Code which prescribe the procedure to be followed after the memorandum has been filed.
There are two instances where the trial court exercises its discretion: (1) when its judgment is rendered* and (2) when it approves the memorandum. In the first instance it allows costs or not, with or without attorney’s fees, and in the second it determines the amount. The attention of the court should advert strictly to the fact that the law authorizes the court to allow the full value of the services rendered by the attorney of the winning party, or a part of such value according, naturally, to the circumstances of each case.
*551The temerity of the defeated party is one of those circumstances. When the court imposes costs in its judgment it is because it believes that the defeated party acted with temerity. Temerity is of different degrees. In rendering its judgment and considering the degree of temerity of the defeated party the court may impose upon him the payment of costs excluding from them the attorney’s fees, or it may simply impose the costs, which carries with it the attorney’s fees, the said court having thereafter an opportunity to reconsider the degree of temerity of the defeated party in fixing the amount of the fees.
Many other circumstances can be taken- into account by the court in fixing the amount. See the case of Bertrán v. Carrasquillo, 29 P.R.R. 520, wherein jurisprudence covering the matter as summarized by Corpus Juris is transcribed.
In the case now under consideration it is difficult to arrive at a mathematical conclusion. The attorney for the winning party admitted that he had a contract with his clients and referred to a small sum in relation to the time given to this suit, but lie also mentioned that the contract provided that he was entitled to receive the attorney’s fees that might be granted to his client in any suit and that stipulation was taken into account in fixing the yearly amount.
Under those circumstances we can not agree with the appellant’s contention that the only amount that can be allowed in this case as attorney’s fees is the sum of fifty or sixty dollars which the intervenor’s attorney himself estimated as a proportion between the time employed in this suit and the yearly contract. If during the whole year this had been the only suit brought against the intervenors, they would have been bound nevertheless to pay to their attorney the amount agreed upon. Would it be just to impose upon the defeated party in this suit the payment of the whole sum? By no means.
*552Although it is the party and not his attorney who has a right to receive the attorney’s fees, the rule laid down by statute for their calculation is “the value of the services” and that value is what should govern the court when it orders payment in full or in part according to the circumstances of each case. When there is a yearly contract between the winning party and his attorney it may be taken into account for fixing the amount in connection with the other circumstances, but without forgetting that the value of the services is what should be taken by the court as a basis for its decision.
Considering all of the circumstances of this case, it may well be concluded that the value of the services of the attorney for the winning party can be fixed at one thousand dollars, but should payment be ordered of the whole value or of a part thereof?
The degree of temerity of the defeated party does not appear to be extraordinary. He established bis claim. Other persons intervened and set up a better right to the amount sued for and the court finally acknowledged that right. A new and difficult question of law was involved and it seems that there was no jurisprudence touching it, hence the obstinacy of the defeated party in defending may be explained. Furthermore, the amount of the judgment was only $669. How is it possible to allow one thousand dollars as attorney’s fees? It would require an extraordinary case indeed wherein all of the circumstances militated against the defeated party. We believe that two hundred dollars, which is more than twenty per cent of the amount of the. judgment, is the part of the value of the services that should be equitably ordered to be paid in this case.
In connection with what has been said, see the opinion of this court delivered by Mr. Justice Hutchison in the case of López Ramírez de Arellano et al. v. Benitez Castaño, etc., post, page 563.
*553Tlie order appealed from should be so modified and, as modified, affirmed.
Mr. Justice Hutchison concurred in this opinion.
Mr. Justice Wolf took no part in the decision of this ■case.